On February 27, 1997, the defendant was found guilty of Count I, Felony Assault, a Felony, in violation of Section 45-5-202(2)(b), M.CA., committed on September 8, 1996, at Sleeping Buffalo, Phillips County, Montana. For the offense of Felony Assault, a Felony, this Court orders that the defendant be committed to the Department of Corrections for a period of ten years. Further, this Court orders that the defendant be committed to the Department of Corrections for an additional two years for the use of a weapon as provided by Section 46-18-221, M.C.A. The defendant shall be given credit for the 173 days served in the Phillips County Jail. In placing the defendant, the Court strongly recommends that the defendant be placed in the Billings'Pre-Release Center. It is further ordered that the last seven years of this twelve year commitment to the Department of Corrections be suspended on terms and conditions as stated in the February 27, 1997 judgment.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. The Sentence Review Division does recommend to the Department of Corrections that placement for John Ray Niles be in Warm Springs State Hospital.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank John Ray Niles for representing himself in this matter.